IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GARY JOHNSON,                                  : No. 57 EM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COURT OF COMMON PLEAS OF                       :
PHILADELPHIA COUNTY,                           :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.